Exhibit 10.1


AMENDMENT NO. 1 TO THE PROMISSORY NOTE dated as of July 14, 2011 (this
“Amendment”), among PHYTOMEDICAL TECHNOLOGIES, INC, a Nevada corporation (the
“Borrower”) and JEET SIDHU (“Holder”).


WHEREAS, on May 20, 2011, the Borrower issued to the Holder a Restated 8
½ % Convertible Promissory Note dated May 20, 2011 in the original principal
amount of $100,000 (as it may be amended from time to time, the “Note”).


WHEREAS, the Borrower has requested, and the Holder has agreed, to amend the
Note as set forth below.


NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Promissory Note to the contrary, the parties hereto hereby
agree as follows:


1.           Sections 2.4 and 2.5 of the Note are hereby deleted in their
entirety and the following substituted in lieu thereof:


“2.4           Certain Adjustments. The number and class or series of shares
into which this Note may be converted under Section 2 shall be subject to
adjustment in accordance with the following provisions. For the purposes of this
Section 2.4, the term Conversion Price shall mean the Conversion Price per share
set forth in Section 2.1 hereof, as adjusted from time to time pursuant to the
provisions of this Section.


(a)           Adjustment for Reorganization or Recapitalization. If, while this
Note remains outstanding and has not been converted, there shall be a
reorganization or recapitalization of the Borrower (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), all necessary or appropriate lawful provisions shall be made so that
the Holder shall thereafter be entitled to receive upon conversion of this Note,
the greatest number of shares of stock or other securities or property that a
holder of the class of securities deliverable upon conversion of this Note would
have been entitled to receive in such reorganization or recapitalization if this
Note had been converted immediately prior to such reorganization or
recapitalization, all subject to further adjustment as provided in this Section
2.4. If the per share consideration payable to the Holder for such class of
securities in connection with any such transaction is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined in good faith by the Borrower’s Board of Directors. The foregoing
provisions of this paragraph shall similarly apply to successive reorganizations
or recapitalizations and to the stock or securities of any other corporation
that are at the time receivable upon the conversion of this Note. In all events,
appropriate adjustment shall be made in the application of the provisions of
this Note (including adjustment of the conversion price and number of shares
into which this Note is then convertible pursuant to the terms and conditions of
this Note) with respect to the rights and interests of the Holder after the
transaction, to the end that the provisions of this Note shall be applicable
after that event, as near as reasonably may be, in relation to any shares or
other property deliverable or issuable after such reorganization or
recapitalization upon conversion of this Note.


(b)           Adjustments for Split Subdivision or Combination of Shares. If the
Borrower at any time while this Note remains outstanding and unconverted, shall
split or subdivide any class of securities into which this Note may be converted
into a different number of securities of the same class, the number of shares of
such class issuable upon conversion of this Note immediately prior to such split
or subdivision shall be proportionately increased and the conversion price for
such class of securities shall be proportionately decreased. If the Borrower at
any time while this Note, or any portion hereof, remains outstanding and
unconverted shall combine any class of securities into which this Note may be
converted, into a different number of securities of the same class, the number
of shares of such class issuable upon conversion of this Note immediately prior
to such combination shall be proportionately decreased and the conversion price
for such class of securities shall be proportionately increased.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Adjustments for Dividends in Stock or Other Securities or
Property. If, while this Note remains outstanding and unconverted, the holders
of any class of securities as to which conversion rights under this Note exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Borrower by way of dividend, then and in each
case, this Note shall represent the right to acquire, in addition to the number
of shares of such class of security receivable upon conversion of this Note, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Borrower that such holder would hold on the date of such conversion had it
been the holder of record of the class of security receivable upon conversion of
this Note on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such conversion, retained such shares and/or
all other additional stock available by it as aforesaid during said period,
giving effect to all adjustments called for during such period by the provisions
of this Section 2.4.


(d)           No Fractional Shares. Conversion calculations pursuant to Article
2 shall be rounded up to the nearest whole Conversion Share, and no fractional
shares shall be issuable by the Borrower upon conversion of this Note. All
shares issuable upon a conversion of this Note (including fractions thereof)
shall be aggregated for purposes of determining whether such conversion would
result in the issuance of a fractional share.


(e)           No Impairment. The Borrower will not, by amendment of its Articles
of Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Borrower, but will
at all times in good faith assist in the carrying out of all the provisions of
this Article 2 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the Holder of this Note
against impairment.


(f)           No Change Necessary. The form of this Note need not be changed
because of any adjustment in the number of shares of Common Stock issuable upon
its conversion.


2.5.           Further Adjustments. In case at any time or, from time to time,
the Borrower may take any action that affects the class of securities into which
this Note may be converted under Section 2, other than an action described
herein, then, unless such action will not have a material adverse effect upon
the rights of the Holder, the number of shares of such class of securities (or
other securities) into which this Note is convertible shall be adjusted in such
a manner and at such time as the Borrower’s Board of Directors may determine.”
 
 
 

--------------------------------------------------------------------------------

 


2.           This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart. This Amendment may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.


3.           Except as amended hereby, the terms and conditions of the
Promissory Note remain in full force and effect.




IN WITNESS WHEREOF, Borrower has caused this Amendment to be signed in its name
by an authorized officer as of the 14th day of July, 2011.




PHYTOMEDICAL TECHNOLOGIES, INC.




By:________________________________
Name:    Amit S. Dang
Title:      President, Chief Executive Officer and Chief Financial Officer




The foregoing Amendment is hereby consented to by the undersigned Jeet Sidhu as
of this 14th day of July, 2011




____________________________
Jeet Sidhu
 